IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-19,590-04


                   EX PARTE DANIEL DEWAYNE MONCIER, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. W199-092R-84-HC4 IN THE 199th DISTRICT COURT
                            FROM COLLIN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to forty-five years’ imprisonment.

        After a review of the record, we find that Applicant's claims two and three are denied.

Applicant’s remaining claims are dismissed pursuant to TEX . CODE CRIM . PROC. art. 11.07 § 4.



Filed: April 29, 2015
Do not publish